                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                         Case No. 17-cr-00191-JST-1
                                                        Plaintiff,
                                   8
                                                                                          ORDER GRANTING MOTION FOR
                                                v.                                        EXTENSION OF TIME TO SELF-
                                   9
                                                                                          SURRENDER
                                  10    KENNETH TAYLOR,
                                                                                          Re: ECF No. 158
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Kenneth Taylor’s motion for extension of time to self-

                                  14   surrender. ECF No. 158. The government opposes the motion. ECF No. 160. Having reviewed

                                  15   the papers, and good cause having been shown, IT IS HEREBY ORDERED that the date for

                                  16   Mr. Taylor to surrender to the Bureau of Prisons shall be extended from January 10, 2020, to

                                  17   March 6, 2020.

                                  18          The Court does not anticipate granting further extensions.

                                  19          IT IS SO ORDERED.

                                  20   Dated: January 2, 2020
                                                                                      ______________________________________
                                  21
                                                                                                    JON S. TIGAR
                                  22                                                          United States District Judge

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
